Title: 99. A Bill to Prevent the Sale of Public Offices, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that if any person shall, for valuable consideration, dispose of any office which concerns the receipt, or the controlment or auditing accounts, of the public revenue, taxes, or duties; the office of Attorney for the commonwealth, clerk of the Council, or of any other public board, clerk of a Court of Record, sheriff, Naval-Officer, Advocate, Register, or Marshal of the Court of Admiralty, or any other public office, which concerns the administration of justice, and for the execution whereof he is intitled to fees or salary; or the deputation of any such office; or any military office; or shall make any bargain for that purpose, the seller, if he be the officer, shall forfeit the office, or, if he have the power of nomination to it, shall be deprived of the office in virtue of which he exerciseth that power; and in either case he in whose behalf the bargain was made shall be forever disabled to hold the office so bargained for; and every bond or contract made upon, or in consequence of, such bargain shall be void; and, moreover, the parties to the bargain shall be punished, by imprisonment and amercement at the discretion of a jury.
